Citation Nr: 1137105	
Decision Date: 09/30/11    Archive Date: 10/11/11

DOCKET NO.  08-30 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for multiple sclerosis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. K. Buckley, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United State Air Force from February 1973 to June 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  During the course of the appeal, the Veteran moved to Nashville; original jurisdiction now resides in the Nashville, Tennessee RO.

Procedural history

The Veteran's original claim of entitlement to service connection for multiple sclerosis was denied in a June 1985 rating decision.  The Veteran disagreed with the denial and appealed his claim to the Board.  In a July 1986 decision, the Board denied the Veteran's claim.

In January 2007, the Veteran filed to reopen his previously denied claim.  The July 2007 rating decision declined to reopen the matter and the Veteran perfected his appeal by filing a timely substantive appeal [VA Form 9] in October 2008.  

In July 2009, the Veteran presented sworn testimony during a personal hearing in Nashville, Tennessee, which was chaired by the undersigned.  A transcript of the hearing has been associated with the Veteran's VA claims folder.

In a March 2010 decision, the Board reopened and remanded the Veteran's claim.  Following evidentiary development, a supplemental statement of the case (SSOC) was issued in April 2010 and the matter was returned to the Board.

In April 2011, the Board requested a medical opinion from the Veterans Health Administration (VHA) in accordance with 38 C.F.R. § 20.901(a) (2010).  The requested opinion has been provided and has been associated with the Veteran's VA claims folder.  The VHA opinion has been provided to the Veteran and his representative.  The Veteran was afforded 60 days to provide additional argument or evidence and was notified of such in a letter dated August 2011.  The Veteran's representative submitted additional argument in September 2011.  Additionally, in September 2011, the Board received a response from the Veteran indicating that he had no further evidence to submit.


FINDINGS OF FACT

The competent medical evidence of record demonstrates that the Veteran's multiple sclerosis manifested to a degree of 10 percent or more within seven years following his discharge from active duty service.


CONCLUSION OF LAW

The Veteran's current multiple sclerosis is presumed to have been incurred in his active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks entitlement to service connection for multiple sclerosis which he contends manifested within seven years of his active duty discharge.

In the interest of clarity, the Board will discuss certain preliminary matters.  The Board will then address the pertinent law and regulations and their application to the facts and evidence.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced duty on the part of VA to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist claimants in the development of their claims.  

A VCAA notice letter was sent to the Veteran regarding his service connection claim in March 2007.  The Board need not, however, discuss the sufficiency of either the VCAA notice letter or VA's development of the claim in light of the fact that the Board is granting said claim.  Thus, any potential error on the part of VA in complying with the provisions of the VCAA has essentially been rendered moot by the Board's grant of the benefits sought on appeal.

The Board observes that all due process concerns have been satisfied.  See 
38 C.F.R. § 3.103 (2010).  The Veteran has been accorded the opportunity to present evidence and argument in support of his claim.  He has retained the services of a representative and, as indicated above, testified at a personal hearing before the undersigned.

Accordingly, the Board will proceed to a decision.

Relevant law and regulations

Service connection - in general

Service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that relevant to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2010).

In order to establish service connection for the claimed disorder, there must be (1) competent and credible evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) competent and credible evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009), Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). 

Service connection may also be granted on a presumptive basis for certain chronic disabilities, including multiple sclerosis.  See 38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2010).  Service connection for multiple sclerosis may be established based on a legal "presumption" by showing that it manifested to a degree of 10 percent or more within seven years from the date of separation from service.  38 C.F.R. §§ 3.307, 3.309(a) (2010).

Standard of review

After the evidence has been assembled, it is the Board's responsibility to evaluate the entire record.  See 38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2010).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The Veteran contends that he suffers from multiple sclerosis which is due to his military service.  See the Veteran's VA Form 9 dated October 2008.

It is undisputed that the Veteran is currently diagnosed with multiple sclerosis.  See, e.g., the letter from Dr. S.F.H. dated November 2004.
Service connection for multiple sclerosis may be granted on a presumptive basis if the evidence demonstrates that the disease manifested to a degree of 10 percent or more within seven years of the Veteran's separation from service.  See 38 C.F.R. 
§§ 3.307, 3.309(a) (2010).  As will be detailed below, the medical evidence of record demonstrates that the Veteran's multiple sclerosis did manifest to a degree of 10 within seven years of his June 1974 military discharge.

Although a review of the service treatment records reveals no complaints or diagnoses related to multiple sclerosis, the Veteran testified that he initially experienced symptoms including tingling and numbness in his legs, and cramping in his arms during his military service.  See the July 2009 Board hearing transcript, pgs. 4-5.  He also reported bouts of constipation during this time.  See id. at 6-7.  The Board has considered the Veteran's statements and has no reason to disbelieve his contentions of in-service symptomatology as the Veteran is generally competent to testify to symptomatology, such as numbness, tingling, and constipation.  See Barr v. Nicholson, 21 Vet. App. 303 (2007), citing Layno v. Brown, 6 Vet. App. 465, 467-69 (1994), (lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the witness' personal knowledge).  

As indicated above, the Board requested a VHA opinion in this matter.  In the July 2011 VHA opinion, Dr. M.O. concluded that "[i]t is less likely as not that the Veteran's currently diagnosed multiple sclerosis manifested during his active duty military service.  Rationale is that the complex of symptoms and conditions found in the service treatment records do not match a typical presentation for multiple sclerosis, which usually includes some of the symptoms such as sensory changes in the limbs, visual loss, subacute and/or acute motor symptoms, double vision, gait disturbance, balance problems, referred electrical shock sensation, vertigo, bladder problems and/or limb ataxia."

Crucially, however, Dr. D.M. further concluded that "[i]t is at least as likely as not that the Veteran's currently diagnosed multiple sclerosis manifested to a degree of 10 percent or more within seven years following the Veteran's June 1974 discharge from the military."  He explained that his rationale "includes the lay statements where two individuals observed the patient's symptoms after 1978 into the early 1980s and these symptoms were consistent with the typical presentation for multiple sclerosis . . . The onset of these symptoms would be before the June 1981 end of this Veteran's presumptive period for MS."  Dr. D.M. further opined, "[t]he course of this Veteran's multiple sclerosis has been in a relapsing-remitting pattern and would fit with onset of the condition in the late 1970s but then a gap during relapse before the formal diagnosis of the condition was made in 1984."

The July 2011 VHA opinion of Dr. D.M. appears to have been based upon thorough review of the record and thoughtful analyses of the Veteran's entire history and current medical condition, in addition to pertinent medical research.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  Moreover, there is no competent medical evidence which indicates that the Veteran's current multiple sclerosis did not manifest within the seven year period following his military discharge.

The Board recognizes that the April 2010 VA examiner concluded "[t]he condition/disability multiple sclerosis is not caused by or a result of symptoms in service."  However, the April 2010 opinion is wholly inadequate and of little probative value as the VA examiner failed to address the seven year manifestation period and also did not provide a rationale for the conclusion rendered.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007); see also Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998) (the failure of the physician to provide a basis for his/her opinion goes to the weight or credibility of the evidence).

Accordingly, the competent medical evidence of record supports the Veteran's contentions that his multiple sclerosis manifested to a degree of 10 percent or more within seven years of his separation from service.  The Board finds that service connection for multiple sclerosis is warranted on a presumptive basis.  See 38 C.F.R. §§ 3.307, 3.309 (2010).  Entitlement to service connection is therefore warranted and the benefit sought on appeal is allowed.


ORDER

Entitlement to service connection for multiple sclerosis is granted.




____________________________________________
L. M. Barnard
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


